DETAILED ACTION
The applicant’s amendment filed on April 19, 2022 was received.  Claims 21, 23, 24, 27, 29, 30 and 34 were cancelled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (hereinafter “Kawakami”) (U.S. Pub. No. 2014/0038062A1, already of record).
Regarding claims 21-24, Kawakami teaches a nonaqueous electrolytic solution which contains at least two lithium salts and a nonaqueous solvent capable of dissolving these salts (paragraph 220).  The first lithium salt is lithium fluorosulfonate salt (see paragraph 221).  The second lithium salt may be an inorganic lithium salt such as LiPF6 (see paragraph 228).  
As a nonaqueous solvent capable of dissolving the lithium salts, one alone or two or more different types of nonaqueous solvents may be used either singly or as combined to be a mixture thereof (see paragraph 245).  Solvents which may be combined to be a mixture include saturated cyclic carbonates such as ethylene carbonate and linear carbonates such as ethylmethyl carbonate (carbonate solvent) (see paragraphs 246 and 252).  The nonaqueous solvent may further comprise a linear carboxylate ester such as methyl acetate (see paragraphs 268 and 269).
The nonaqueous electrolyte solution may further include as a secondary solvent a fluorinated cyclic carbonate such as monofluoroethylene carbonate (first operative additive; fluoro ethylene carbonate) (see paragraph 262, 264 and 267).  Additionally, a cyclic sulfonate ester compound maybe added to the nonaqueous electrolyte as an auxiliary agent (see paragraphs 287 and 303).  As a cyclic sulfonate ester compound, ethylene sulfate (second operative additive; 1,3,2-dioxathiolane-2,2-dioxide) may be used (see paragraph 421).
The amount of the fluorinated cyclic carbonate to be used as a secondary solvent may be at least 0.1% by mass and at most 5% by mass (see paragraph 267).  The cyclic sulfonate ester compound may be contained in the nonaqueous electrolytic solution in an amount of at least 0.3% by mass and at most 3% by mass (see paragraph 486).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claim 25, although Kawakami teaches tris(trimethylsilyl)phosphate as an exemplary other auxiliary agent (see paragraph 519), an other auxiliary agent is not required to be included in the nonaqueous electrolytic solution of Kawakami (see paragraph 287).
Regarding claim 26, Kawakami does not teach tris(-trimethyl-silyl)-phosphite, and thus, one of ordinary skill in the art would presume it to be absent from the nonaqueous electrolytic solution of Kawakami.
Regarding claims 27-30 and 33, Kawakami teaches a nonaqueous electrolytic solution secondary battery comprising a negative electrode, a positive electrode, and a nonaqueous electrolytic solution (see paragraph 522).  The nonaqueous electrolytic solution which contains at least two lithium salts and a nonaqueous solvent capable of dissolving these salts (paragraph 220).  The first lithium salt is lithium fluorosulfonate salt (see paragraph 221).  The second lithium salt may be an inorganic lithium salt such as LiPF6 (see paragraph 228).  
As a nonaqueous solvent capable of dissolving the lithium salts, one alone or two or more different types of nonaqueous solvents may be used either singly or as combined to be a mixture thereof (see paragraph 245).  Solvents which may be combined to be a mixture include saturated cyclic carbonates such as ethylene carbonate and linear carbonates such as ethylmethyl carbonate (carbonate solvent) (see paragraphs 246 and 252).  The nonaqueous solvent may further comprise a linear carboxylate ester such as methyl acetate (see paragraphs 268 and 269).
The nonaqueous electrolyte solution may further include as an auxiliary agent a cyclic carbonate having carbon-carbon unsaturated bond (see paragraphs 287 and 288).  The unsaturated cyclic carbonate may include vinylene carbonate (first operative additive) (see paragraph 290).  Additionally, a cyclic sulfonate ester compound maybe added to the nonaqueous electrolyte as an auxiliary agent (see paragraphs 287 and 303).  As a cyclic sulfonate ester compound, ethylene sulfate (second operative additive; 1,3,2-dioxathiolane-2,2-dioxide) may be used (see paragraph 421).
The amount of the unsaturated cyclic carbonate may be at least 0.1% by mass and at most 5% by mass (see paragraph 295).  The cyclic sulfonate ester compound may be contained in the nonaqueous electrolytic solution in an amount of at least 0.3% by mass and at most 3% by mass (see paragraph 486).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Although Kawakami teaches tris(trimethylsilyl)phosphate as an exemplary other auxiliary agent (see paragraph 519), an other auxiliary agent is not required to be included in the nonaqueous electrolytic solution of Kawakami (see paragraph 287).  Kawakami does not teach tris(-trimethyl-silyl)-phosphite, and thus, one of ordinary skill in the art would presume it to be absent from the nonaqueous electrolytic solution of Kawakami.
Regarding claim 31, Kawakami teaches that the positive electrode active material may comprise a lithium transition metal composite oxide, including lithium cobalt composite oxides, lithium manganese composite oxides, and lithium nickel composite oxides, wherein a part of the transition metal composite oxide is substituted with another metal including Mn, Co and Ni (see paragraphs 706 and 707).  The positive electrode active material may have a median particle size d50 of, for example, 1 μm (see paragraph 722 and 723). 
Although Kawakami provides exemplary NMC oxides (see paragraph 708), Kawakami does not explicitly teach either NMC532 or NMC622.  Nevertheless, NMC532 and NMC622 are well known and commonly used in the art, and one of ordinary skill would recognize that these composite oxides may be readily used as the positive electrode active material in the nonaqueous electrolytic solution secondary battery of Kawakami.
Regarding claim 32, Kawakami teaches that the positive electrode active material may be provided with a surface-adhering substance adhered to the surface thereof (see paragraph 713).  As a surface-adhering substance, aluminum oxide or titanium oxide may be used (see paragraph 712).
Regarding claim 34, Kawakami teaches a nonaqueous electrolytic solution secondary battery comprising a negative electrode, a positive electrode, and a nonaqueous electrolytic solution (see paragraph 522).  The nonaqueous electrolytic solution which contains at least two lithium salts and a nonaqueous solvent capable of dissolving these salts (paragraph 220).  The first lithium salt is lithium fluorosulfonate salt (see paragraph 221).  The second lithium salt may be an inorganic lithium salt such as LiPF6 (see paragraph 228).  
As a nonaqueous solvent capable of dissolving the lithium salts, one alone or two or more different types of nonaqueous solvents may be used either singly or as combined to be a mixture thereof (see paragraph 245).  Solvents which may be combined to be a mixture include saturated cyclic carbonates such as ethylene carbonate and linear carbonates such as ethylmethyl carbonate (carbonate solvent) (see paragraphs 246 and 252).  The nonaqueous solvent may further comprise a linear carboxylate ester such as methyl acetate (see paragraphs 268 and 269).
The nonaqueous electrolyte solution may further include as a secondary solvent a fluorinated cyclic carbonate such as monofluoroethylene carbonate (first operative additive; fluoro ethylene carbonate) (see paragraph 262, 264 and 267).  Additionally, a cyclic sulfonate ester compound maybe added to the nonaqueous electrolyte as an auxiliary agent (see paragraphs 287 and 303).  As a cyclic sulfonate ester compound, ethylene sulfate (second operative additive; 1,3,2-dioxathiolane-2,2-dioxide) may be used (see paragraph 421).
The amount of the fluorinated cyclic carbonate to be used as a secondary solvent may be at least 0.1% by mass and at most 5% by mass (see paragraph 267).  The cyclic sulfonate ester compound may be contained in the nonaqueous electrolytic solution in an amount of at least 0.3% by mass and at most 3% by mass (see paragraph 486).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Although Kawakami teaches tris(trimethylsilyl)phosphate as an exemplary other auxiliary agent (see paragraph 519), an other auxiliary agent is not required to be included in the nonaqueous electrolytic solution of Kawakami (see paragraph 287).  Kawakami does not teach tris(-trimethyl-silyl)-phosphite, and thus, one of ordinary skill in the art would presume it to be absent from the nonaqueous electrolytic solution of Kawakami.
Kawakami teaches that the nonaqueous electrolytic solution secondary battery may be utilized in automobiles (see paragraph 848).  Although Kawakami does not explicitly teach a drive motor, a gear box, and electronics, these are basic, universal components of electric and hybrid vehicles.  These elements are so well known in the art that the ordinary artisan would immediately envisage their presence within an automobile as disclosed by Kawakami.
Regarding claim 35, Kawakami teaches that the positive electrode active material may comprise a lithium transition metal composite oxide, including lithium cobalt composite oxides, lithium manganese composite oxides, and lithium nickel composite oxides, wherein a part of the transition metal composite oxide is substituted with another metal including Mn, Co and Ni (see paragraphs 706 and 707).  The positive electrode active material may have a median particle size d50 of, for example, 1 μm (see paragraph 722 and 723). 
Although Kawakami provides exemplary NMC oxides (see paragraph 708), Kawakami does not explicitly teach either NMC532 or NMC622.  Nevertheless, NMC532 and NMC622 are well known and commonly used in the art, and one of ordinary skill would recognize that these composite oxides may be readily used as the positive electrode active material
Regarding claim 36, although Kawakami does not explicitly teach the claimed retention of initial capacity, one of ordinary skill in the art would expect the nonaqueous electrolytic solution secondary battery of Kawakami to exhibit the claimed retention of initial capacity because the nonaqueous electrolytic solution secondary battery of Kawakami is substantially identical in structure and composition to the claimed battery.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).

Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
Kawakami broadly discloses a large list of cyclic carbonates with fluorine atoms that may be used as secondary solvent in the electrolyte system.  In addition, Kawakami even more expansively discloses a list of a large number of auxiliary agents that may be incorporated into the electrolyte system, which includes cyclic carbonates having carbon-carbon unsaturated bonds, fluorinated unsaturated cyclic carbonates, cyclic sulfonate ester compounds, diisocyanate compounds, overcharge preventing agents and other auxiliary agents.
The electrolyte solutions of the experimental results of Kawakami do not utilize any such additive compounds and instead disclose ethylene carbonate and ethylmethyl carbonate solutions that include LiPF6 and one additional lithium fluorosulfonate salt at varying concentrations.
It must be shown that a person of ordinary skill in the art would have been motivated to include either FEC or VC with DTD and methyl acetate in an electrolyte solution and that a person of ordinary skill in the art would have a reasonable expectation of success in doing so.
The present Application includes numerous examples of energy storage devices comprising electrolyte solutions as presently recited, and shows that these energy storage devices unexpectedly perform advantageously.

In response to Applicant’s arguments, please consider the following comments:
When a species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  Specifically, it was held that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication.”  Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (see MPEP § 2131.02).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (see MPEP § 2123).
With respect to FEC, Kawakami teaches that when a secondary solvent such as monofluoroethylene carbonate is included in an amount between 0.1% by mass and 5% by mass, the nonaqueous electrolyte solution secondary battery can readily express sufficient output characteristics (see paragraph 267).
With respect to VC, Kawakami teaches that when an unsaturated cyclic carbonate such as vinylene carbonate is included in an amount between 0.1% by mass and 5% by mass, 3 the nonaqueous electrolytic solution secondary battery with the compound can readily express a sufficient effect of improving the cycle characteristics thereof, and can readily evade the risks of worsening the high-temperature storage characteristics thereof, increasing the gas generation amount and lowering the discharge capacity retention rate (see paragraph 296).
With respect to DTD, Kawakami teaches that when a cyclic sulfonate ester compound such as ethylene sulfate is included in an amount between 0.3% by mass and 3% by mass, the effects of output characteristics, load characteristics, low-temperature characteristics, cycle characteristics, high-temperature storage characteristics and others could be bettered more (see paragraph 486).
The examples cited by Applicant do not provide sufficient evidence of unexpected results because the cited examples are not commensurate in scope with the present claims.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (see § MPEP 716.02(d)).
Applicant points to FIGS. 4A-J as showing the benefits of electrolytes with two additives – specifically VC with DTD and FEC with DTD.  FIGS. 4A-J exclusively utilize a combination of 2% VC with 1% DTD or 2% FEC with 1% DTD.  As such, Examples 4A-J cannot fairly represent the entirety of the ranges recited in the present claims, which permit between 0.25% and 6% of each of VC, FEC and DTD.
Applicant points to FIGS. 5A-5C as illustrating improvements in the highest CIE/h and fractional slippage achieved by the combination of DTD with either VC or FEC.  FIGS. 5A-5C, however, utilize the same electrolyte compositions of FIGS. 4A-J, and are thus deficient for the same reasons.
Applicant points to FIGS. 9A-I as illustrating that the addition of methyl acetate to electrolyte systems containing VC or FEC with DTD and EC and EMC as solvents increases electrolyte conductivity and lowers viscosity without significant reducing lifetime.  Not only do FIGS. 9A-I exclusively utilize a combination of 2% VC with 1% DTD or 2% FEC with 1% DTD as with the figures discussed above, but they are additionally are limited to two specific solvent combinations – 24% EC, 56% EMC, 20% methyl acetate and 18% EC, 42% EMC, 40% methyl acetate.  The present claims provide no restrictions whatsoever on the amounts of carbonate solvent and methyl acetate in the electrolyte system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727